             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                     DISTRICT OF PUERTO RICO


 CARLOS L. ROSARIO RAMOS, et al.,
             Plaintiffs,
       v.
                                                                        CIV. NO. 18-1050 (JAG)
 THE MUNICIPALITY OF RÍO GRANDE, et al.,
             Defendants.



                                            OPINION AND ORDER

         Before the Court is Defendants’ unopposed Motion for Summary Judgment. Docket No. 53.

For the reasons below, the Court GRANTS the Motion for Summary Judgment, DISMISSING all

federal claims WITH PREJUDICE and all state claims WITHOUT PREJUDICE.

                                                 BACKGROUND

         On January 31, 2018, Carlos L. Rosario-Ramos (“Rosario-Ramos”), Ivelisse Rosario-Méndez

(“Rosario-Méndez”), and Ricardo Torrens-Osorio (“Torrens-Osorio”) (collectively, “Plaintiffs”) filed

this complaint against their employer, the Municipality of Río Grande (“Municipality”); Hon. Ángel

B. González-Damudt (“Mayor”); Rey O. Caraballo-Rodríguez (“Caraballo-Rodríguez”); Leysla

Ortiz-Sánchez (“Ortiz-Sánchez”); José A. Adorno-Aponte (“Adorno-Aponte”); and Evelyn

González-Robles (“González-Robles”) (collectively, “Defendants”) in their official and personal

capacities pursuant to 42 U.S.C. § 1983 for violations of their rights under the First Amendment of

the United States Constitution.1

         In sum, Rosario-Ramos and Rosario-Méndez allege that Defendants violated their First



         The complaint also includes pendent claims based on Puerto Rico’s Public Service Personnel Act, P.R. LAWS
         1

ANN. Tit. 3, §§ 1301-1431; P.R. Law No. 131 of 1943, P.R. LAWS ANN. Tit 1, §§ 13-19; Puerto Rico’s Employment
Discrimination Act, P.R. LAWS ANN. Tit. 29, §§ 146 et seq.; and damages under Article 1802 of the Puerto Rico Civil Code,
P.R. LAWS ANN. Tit. 31, § 5141, and the Constitution of Puerto Rico. Docket No. 33 at 9.
             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 2 of 20
Civil No. 18-1050 (JAG)                                                                                     Page 2




Amendment rights by discriminating and retaliating against them for making constitutionally

protected public statements. Torrens-Osorio—Rosario-Méndez’s spouse—claims First Amendment

retaliation due to his wife’s statements, as well as damages under Article 1802 for the persecution

and discrimination that he purportedly suffered while working at the Municipality’s Public Works

Department. Plaintiffs request compensatory and punitive damages of no less than $300,000.00 for

Rosario-Ramos, $300,000.00 for Rosario-Méndez, $50,000.00 for Torrens-Osorio, and $50,000.00

for the Torrens-Rosario conjugal partnership. Furthermore, they request equitable relief in the form

of a permanent injunction ordering Defendants to reinstate Plaintiffs to their positions, as well as

attorney’s fees, costs, and expenses incurred.2

                                        STANDARD OF REVIEW

         Rule 56 of the Federal Rules of Civil Procedure allows for summary judgment if “the movant

shows that there is no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “When the party

who bears the burden of proof at trial is faced with a properly constituted summary judgment

motion, defeating the motion depends on her ability to show that such a dispute exists.” Geshke v.

Crocs, Inc., 740 F.3d 74, 77 (1st Cir. 2014) (citing Borges ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 5 (1st

Cir. 2010)). But the mere existence of “some alleged factual dispute between the parties will not affect

an otherwise properly supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986); see Cherkaoui, v. City of Quincy, 877 F.3d 14, 23-24 (1st Cir. 2017) (quoting Sanchez

v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)) (“Facts are material when they have the ‘potential to

affect the outcome of the suit under the applicable law.’ A dispute is ‘genuine’ if ‘the evidence about

the fact is such that a reasonable jury could resolve the point in favor of the non-moving party.’”).


         2On February 22, 2019, the Court dismissed Rosario-Ramos and Rosario-Méndez’s claims for punitive damages
against the Municipality, and all claims against co-Defendants Mayor González-Damudt, Caraballo-Rodríguez, Adorno-
Aponte, and González-Robles in their official capacities. Docket No. 31.
             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 3 of 20
Civil No. 18-1050 (JAG)                                                                                       Page 3




         Failure to timely oppose a motion for summary judgment does not, automatically, justify

entry of summary judgment against that party; therefore, a court is “obliged to consider the motion

on its merits, in light of the record as constituted, in order to determine whether judgment would

legally be appropriate.” Kelly v. United States, 924 F.2d 355, 358 (1st Cir. 1991) (citations omitted); see

De la Vega v. San Juan Star, 377 F.3d 111, 115-16 (1st Cir. 2004). Nonetheless, “a party that fails to oppose

a motion for summary judgment does so at its own risk and peril.” Quiñones Rodríguez v. Andoxx Corp.,

440 F. Supp. 2d 77, 78 (D.P.R. 2006); see also Corrada Betances v. Sea-Land Service, Inc., 248 F.3d 40, 43 (1st

Cir. 2001). As a result, the court may deem as uncontested all evidence and facts presented with the

unopposed motion. Nieto–Vincenty v. Valledor, 22 F. Supp. 3d 153, 161 (D.P.R. 2014). Thus, the moving

party generally prevails. Pérez–Cordero v. Wal–Mart P.R., 440 F.3d 531, 534 (1st Cir. 2006) (“While an

unopposed summary judgment still must be scrutinized in accordance with Fed. R. Civ. P. 56 . . . [i]n

most cases, a party’s failure to oppose summary judgment is fatal to its case.”).

                                            FINDINGS OF FACT

         After carefully reviewing Defendants’ unopposed Motion for Summary Judgment, Docket No.

53, and Statement of Uncontested Facts (“DSUMF”), Docket No. 53-1, as well as its supporting

exhibits, the Court adopts Defendants’ factual narrative by reference and deems it undisputed. 3

Although the most relevant material facts are included in the forthcoming discussion, the Court will

first provide a brief summary of each Plaintiff’s allegations.

         Plaintiff Rosario-Ramos worked as a heavy equipment driver from 2009 to January 31, 2017

under a temporary employment contract renewed every certain amount of time. DSUMF ¶¶ 181-89.




         3 On January 31, 2020, the Court deemed the Motion for Summary Judgment and the Statement of Uncontested
Facts as unopposed because Plaintiffs failed to timely respond—despite being warned of the consequences of not doing
so. See Docket Nos. 57 and 68.
           Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 4 of 20
Civil No. 18-1050 (JAG)                                                                          Page 4




He had documented attendance issues prior to September 2016, and he was publicly affiliated with

the Popular Democratic Party, the Mayor’s party. Id. at ¶¶ 226-33. On September 22, 2016, per the

reading of a report filed with the police on that same day, Rosario-Ramos was involved in a physical

altercation with his supervisor, Caraballo-Rodríguez. Id. at ¶¶ 342-50. On September 25, 2016, he

posted the following on the social media website Facebook: “Populares de Rio Grande with David

Acosta” (which translates to “Popular Party Members with David Acosta”, who is the Mayor’s

political opponent). Id. at ¶¶ 192-201. On September 26, 2016, Caraballo-Rodríguez asked Rosario-

Ramos to sign an OP-13 form to exhaust his compensatory balance. Rosario-Ramos’s contract ran

until December 31, 2016 and it was renewed by the Municipality twice during January 2017, months

after the post. Id. at ¶¶ 224-40. On January 31, 2017, after the extensions ended, his contract was not

renewed due to the attendance issues that traced back to months prior to the post. Id. at ¶¶ 235-36.

         Plaintiff Rosario-Méndez, who was also under a temporary employment contract, worked as

a Purchaser for the Municipality since July 19, 2013. Id. at ¶¶ 3-5. She verified auctions and price

quotes, and kept records of orders for materials. Id. at ¶¶ 5-7. Defendant Adorno-Aponte was her

supervisor at all pertinent times. Id. at ¶¶ 25, 27. On October 2016, Rosario-Méndez talked to a

reporter named José “Cheo” Cruz regarding what she suspected were illegalities in several

transactions she handled. Id. at ¶¶ 92-99. Rosario-Méndez’s contract was renewed monthly from

January 2017 until September 2017. Id. at ¶¶ 164-74. On October 24, 2017, her contract was not

renewed due to attendance and job abandonment issues. Id. at ¶¶ 34-42; ¶¶ 164-74.

         Plaintiff Torrens-Osorio works as a heavy truck driver for the Municipality since April 2006.

Id. at ¶¶ 241-246. His position is permanent, and he is married to Rosario-Méndez. Id. His only

allegation against Defendants is that the Municipality engaged in reprisal against him as a result of
              Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 5 of 20
Civil No. 18-1050 (JAG)                                                                                           Page 5




his wife’s expressions to José “Cheo” Cruz. Id. Specifically, that the Mayor ordered a “demeaning

campaign” against him and banned him from driving his truck. Id.

                                                   DISCUSSION

         I.        Section 1983

         Section 1983 of the Civil Rights Act of 1866, 42 U.S.C. § 1983, “provides a remedy for

deprivations of rights secured by the Constitution and laws of the United States when that

deprivation takes place under color of any statute, ordinance, regulation, custom, or usage, of any

State or Territory.” Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 924 (1982) (quotation marks omitted).

Here, Plaintiffs bring their § 1983 suit under the First Amendment, which “insulates public employees

who hold nonpolicymaking positions from the vicissitudes of personnel decisions rooted in partisan

political concerns.” Bergeron v. Cabral, 560 F.3d 1, 7 (1st Cir. 2009) (abrogated on other grounds by Reyes-

Orta v. P.R. Highway and Transp. Auth., 811 F.3d 67 (1st Cir. 2016)); see also Welch v. Ciampa, 542 F.3d 927,

938 (1st Cir. 2008) (“[T]he First Amendment also prohibits government officials from taking adverse

employment action against a non-policymaking government employee based on the employee’s

political affiliation . . . .”).

         As a threshold matter, Plaintiffs did not place this Court in a position to believe a reasonable

juror would conclude that “a particular defendant’s conduct caused the deprivation of a

constitutional right.” Lipsett v. Univ. of P.R., 864 F.2d 881, 902 (1st Cir. 1998). Less so when the record

contains little or no evidence suggesting a causal nexus between Plaintiffs’ political affiliation or

expressions, and Defendants’ conduct.4 As such, the Court will proceed to discuss each Plaintiff’s

claims in turn.


         4 To the contrary, the uncontested facts and evidence attest otherwise. See, e.g., DSUMF ¶¶ 139-41; 179-80; 203-
04; 224; 339.
             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 6 of 20
Civil No. 18-1050 (JAG)                                                                                     Page 6




         II.       Political Discrimination

          “A plaintiff bringing a political discrimination claim under the First Amendment bears the

burden of producing sufficient evidence from which a jury may infer that plaintiff’s constitutionally

protected conduct [or political affiliation] was a substantial or motivating factor behind the adverse

employment action.” Torres-Rivera v. P.R. Elec. Power Auth., 598 F. Supp. 2d 250, 255-56 (D.P.R.

2009) (citing Maymi v. P.R. Ports Auth., 515 F.3d 20, 28 (1st Cir. 2008)); see also Rodríguez-Ríos v. Cordero,

138 F.3d 22, 24 (1st Cir. 1998). To establish a prima facie case of political discrimination, one must

show: “(1) the plaintiff and the defendant belong to opposing political affiliations; (2) the defendant

has knowledge of the plaintiff’s affiliation; (3) a challenged employment action occurred; and (4)

political affiliation was a substantial or motivating factor behind it.” Martín-Vélez v. Rey-Hernández, 506

F.3d 32, 39 (1st Cir. 2007) (citations and quotation marks omitted).

         Here, only one Plaintiff alleges discrimination based on his change of political affiliation.

Specifically, Rosario-Ramos, a truck driver for the Municipality, alleges he was subjected to political

discrimination after he published a post on Facebook supporting the incumbent Mayor’s political

rival, David Acosta. The post stated the following: “Populares de Río Grande with David Acosta”

(which translates to “Popular Party Members with David Acosta”).5 While David Acosta was the

mayoral candidate for the New Progressive Party, the Mayor belonged to the Popular Democratic

Party. See DSUMF ¶¶ 192-201. As such, Rosario-Ramos contends that, following the post, (1) he was

stripped of his functions because he was given an OP-13 Form6 the day after the publication, and (2)

he was discriminated up until the nonrenewal of his contract in January 2017. See Docket No. 33 at



         5  As will be discussed in the next section, Rosario-Méndez and Torrens-Osorio only alleged a free speech
retaliation claim.
          6 The Form, which was handed to him by Caraballo-Rodríguez, forces Rosario-Ramos to use his accumulated

compensatory time. See generally DSUMF ¶¶ 206-24.
             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 7 of 20
Civil No. 18-1050 (JAG)                                                                                             Page 7




2-3. He further alleges that, because his post was public, Defendants knew about his statements in

support of the Mayor’s political contender. Id.

         After reviewing the record, the Court concludes that Rosario-Ramos has failed to present

evidence for a reasonable juror to conclude (1) that Defendants had knowledge of the post (and of

Rosario-Ramos’s change of political affiliation for that matter) at all pertinent times, and (2) that

Rosario-Ramos’s public support for David Acosta was the “but-for cause” for the challenged

employment actions.7 See Nieves v. Bartlett, 139 S.Ct. 1715, 1722 (2019) (citations omitted).

    A. Rosario-Ramos Failed to Show that Defendants Knew of his Political Affiliation

         To satisfy the second part of the prima facie discrimination test, Rosario-Ramos needed to

“point” to sufficient evidence suggesting that Defendants knew about his change of political affiliation

at the time of the alleged adverse employment actions. LaRou v. Ridlon, 98 F.3d 659, 661 (1st Cir. 1996)

(citation omitted); Peguero-Moronta v. Santiago, 464 F.3d 29, 48 (1st Cir. 2006). This Court has

previously held that statements of political patronage by themselves, as well as being seen supporting

a particular candidate in a political activity or having political propaganda on one’s house or car, do

not automatically satisfy the prima facie test for political discrimination. Morales-Torrens v. Consorcio del

Noroeste, 767 F. Supp. 2d 287, 294 (D.P.R. 2010) (citing Roman v. Delgado Altieri, 390 F. Supp. 2d 94, 103

(D.P.R. 2005)); see also González–Pina v. Rodríguez, 407 F.3d 425, 432 (1st Cir. 2005) (“[S]upport for a

rival mayoral candidate in the primary, even if the Mayor was aware of such support, is by itself

insufficient to establish political animus.”) (citation omitted). Furthermore, a single “assertion about

statements of political affiliation—unaccompanied by any specific factual information to support a




         7The Court finds that prongs one and three of the prima facie case have been satisfied. Thus, such prongs will not
be discussed in detail.
             Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 8 of 20
Civil No. 18-1050 (JAG)                                                                                             Page 8




claim, and unrelated to any employment action . . . is patently insufficient to establish an act of

political discrimination.” López-Carrasquillo v. Rubianes, 230 F.3d 409, 414 (1st Cir. 2000).

         Here, while the Facebook post expressed support for the Mayor’s political rival, Rosario-

Ramos has failed to establish that Defendants knew about the post or his change in political

affiliation. In his deposition, Rosario-Ramos admitted that, during his employment, he was publicly

known as a supporter of the Mayor and the Mayor’s political party. Docket No 53-3 at 99. Thus,

except for the post, the record contains no evidence to suggest that Defendants had any reason to

believe Rosario-Ramos to be a supporter of the opposing party. Moreover, Rosario-Ramos admitted

not knowing whether Defendants saw the post. Docket No 53-3 at 100; DSUMF ¶¶ 192-201; ¶ 224.

He further testified that his supervisor, Caraballo-Rodríguez—who asked him to sign the OP-13

Form the day after the post—was not his friend in Facebook. Docket No. 53-3 at 103. In addition,

two coworkers testified not knowing about the Facebook post or Rosario-Ramos’s change in

political affiliation. See Docket Nos. 53-5 at 7-9; 53-6 at 17-18, 20. As such, the only factual allegation

put forth by Rosario-Ramos to show knowledge is simply that Facebook typically notifies your

network—i.e., your Facebook friends—when you publish a post. Docket No. 53-3 at 100, 103.8 This

sort of speculation is not enough to satisfy the second prong of the test; nor does it imply that

Defendants’ knew of Rosario-Ramos’s political affiliation.

    B. Rosario-Ramos Failed to Establish Nexus Between his Post and the Challenged Conduct

         Moreover, Rosario-Ramos also failed to meet the fourth prong of the political discrimination

test, regarding causal nexus. The record contains little or no evidence that would suggest, let alone


         8 The fact that Facebook is a social media website does not by itself compel this Court to conclude that the
contents of the post are public knowledge. In other words, from the evidentiary record presented, it does not
automatically follow that Defendants—who were generally not part of Rosario-Ramos’s Facebook network—knew
about Rosario-Ramos’s post simply because of Facebook’s “public square” status. See Packingham v. North Carolina, 137 S.Ct.
1730, 1732 (2017) (describing social media, inter alia, as the “modern public square” for purposes of the First Amendment).
              Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 9 of 20
Civil No. 18-1050 (JAG)                                                                                              Page 9




establish by a preponderance of the evidence, that the Facebook post was a substantial or motivating

factor for Defendants’ decision to hand Rosario-Ramos the OP-13 Form 9 or for eventually not

renewing his contract. Instead, Rosario-Ramos’s contentions are based on hearsay statements and

conclusory remarks, whereby he alleges that other municipal employees—Luis Acevedo and Alberto

Morales—told him that the employment decisions stated above “came from the Mayor,” and that he

“[could not] do anything” because he was “carrying on a war on Facebook against the mayor.” See

Docket No. 53-3 at 85-87; DSUMF ¶ 224. Rosario-Ramos even admitted having “no personal

knowledge” that the Mayor or Caraballo-Rodríguez ordered any challenged employment action or,

again, that any Defendant saw his post. Docket No. 53-3 at 87, 100; DSUMF ¶¶ 195, 224.

         As courts have recognized, “simply [] asserting an inequity and tacking on the self-serving

conclusion that the defendant was motivated by political animus” does not satisfy the prima facie fact-

specific showing that a plaintiff was victim of political discrimination. See Cruz-Baez v. Negrón-Irizarry,

360 F. Supp. 2d 326, 339 (D.P.R. 2005) (citing Avilés–Martinez v. Monroig, 963 F.2d 2, 5 (1st Cir. 1992);

and Mt. Healthy City Sch. Dist. Bd. v. Doyle, 429 U.S. 274, 287 (1977)). The statements allegedly made by

Rosario-Ramos’s colleagues—none of which are in decision-making positions—do not establish a

politically discriminatory motivation for any of the challenged employment actions. The Court

cannot conclude otherwise simply because Rosario-Ramos was instructed to sign the OP-13 Form

the day after his Facebook post. See Trainor v. HEI Hospitality, LLC, 699 F.3d 19, 28 (1st Cir.

2012) (treating “temporal proximity” between adverse employment actions and protected conduct

as just one factor, that must be reinforced by other evidence).10



         9 Supra footnote 6.
         10 In this sense, it is worth adding that the burden of proving discriminatory motivation in this scenario “is more
substantial than the burden of producing prima facie evidence in, for example, the first stage of a Title VII discrimination
case.” Diaz-Bigio v. Santini, 652 F.3d 45, 56 (1st Cir. 2011) (citations omitted).
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 10 of 20
Civil No. 18-1050 (JAG)                                                                                          Page 10




         Perhaps most importantly, the record indicates that on September 22, 2016—four days before

the OP-13 Form was tendered—Rosario-Ramos was involved in a physical altercation with

Caraballo-Rodríguez, because of job-related discrepancies. DSUMF ¶¶ 342-53. As a result,

Caraballo-Rodríguez filed a report of simple aggression with the police. Id. This event alone could

have reasonably prompted the OP-13 Form.11 Similarly, Rosario-Ramos claims he suffered political

discrimination due to his Facebook post, yet his contract was renewed at least twice after the

publication and it was not until the end of January 2017—four months after—that his contract was

not renewed. Id. at ¶ 236. In addition, the record shows that Rosario-Ramos had attendance issues

dating back to months before his Facebook post and he admitted having been warned about such

issues months prior to the post. Id. at ¶¶ 231-33. These findings strengthen the Court’s conclusion

that Rosario-Ramos failed to show, by a preponderance of the evidence, that his political affiliation

was the substantial or motivating factor behind any of the alleged discriminatory actions.

         III.      Free Speech Retaliation

         “To establish free-speech retaliation, a plaintiff . . . must show that he spoke as a citizen on a

matter of public concern, that his interest in speaking outweighed the government’s interest, as his

employer, in promoting the efficiency of the public services it provides . . . and that his speech was a

substantial or motivating factor [for the adverse employment action].” Rodríguez v. Municipality of San

Juan, 659 F.3d 168, 180 (1st Cir. 2011) (citations and quotation marks omitted). For the speech to be

protected, the employee must speak as a concerned citizen, not as an employee. Pickering v. Bd. of

Educ., 391 U.S. 563, 568 (1968); see also Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). If the employee’s



          In other factual circumstances, it has been determined that the Fair Labor Standards Act (“FLSA”) does not
         11

prohibit an employer from compelling an employee to utilize his compensatory leave. See Christensen v. Harris County, 529
U.S. 576, 585 (2000) (“[FLSA] says nothing about restricting an employer’s efforts to require employees to use
compensatory time. Our interpretation . . . finds support in two other features of the FLSA . . . .”).
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 11 of 20
Civil No. 18-1050 (JAG)                                                                                        Page 11




speech was made “pursuant to” his official duties or if the government’s interests in functioning

efficiently outweigh the First Amendment interests, then the first and second prongs, respectively,

are not satisfied. Id. Meanwhile, to satisfy the third prong, plaintiff must show a causal connection

between the allegedly protected speech and the retaliatory response. Goldstein v. Galvin, 719 F.3d 16,

30 (1st Cir. 2013) (citation omitted).

         Here, both Rosario-Ramos and Rosario-Méndez claim free speech retaliation. While the

former alleges retaliation due to his Facebook post, Rosario-Méndez alleges that she was demoted

and stripped away of her duties as a Purchaser because she disclosed “the truth about the illegal use

of public funds” to José “Cheo” Cruz (“Cheo”)—a reporter who later divulged the information.12

Docket No. 33 at 4-5. For purposes of the free speech retaliation test, the Court will assume without

deciding that both Rosario-Ramos and Rosario-Méndez spoke as private citizens on matters of

public concern. Nonetheless, the Court concludes that Plaintiffs fail to satisfy the rest of the test.

    A. Rosario-Méndez Failed to Show that her Interest Outweighed that of the Municipality

         The second prong of the free speech retaliation test requires the Court to balance certain

interests. In this sense, “government interests outweigh First Amendment rights when employee

speech prevents efficient provision of government services or disrupts the workplace.” Torres-Rosado

v. Rotger-Sabat, 335 F.3d 1, 13 (1st Cir. 2003) (citations omitted). “In performing the balancing, the

statement will not be considered in a vacuum; the manner, time, and place of the employee’s

expression are relevant, as is the context in which the dispute arose.” Ranking v. McPherson, 483 U.S.

378, 388 (1987). As such, courts must analyze “whether the statement impairs discipline by superiors

or harmony among co-workers, has a detrimental impact on close working relationships for which


          It is worth noting that the publications made by Cheo specifically referenced two purchase transactions made
         12

by Rosario-Méndez. DSUMF ¶¶ 46-55. In addition, Rosario-Méndez herself admitted disclosing the transactions to
Cheo for him to investigate them. Id. at ¶¶ 100-110.
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 12 of 20
Civil No. 18-1050 (JAG)                                                                                            Page 12




personal loyalty and confidence are necessary, or impedes the performance of the speaker’s duties or

interferes with the regular operation of the enterprise.” Id. (citing Pickering, 391 U.S. at 570–73).

         Contrary to her claims, the record demonstrates that: (1) Rosario-Méndez’s expressions to

Cheo were made in a reckless and speculative manner; (2) the expressions posed a substantial risk

of impairing the Municipality’s provision of services; and (3) the Municipality had a legitimate

interest in investigating the disclosures to guarantee the efficiency of its processes and the integrity

of its relations. 13 As such, the Court concludes that the Municipality’s interest in functioning

efficiently was greater than Rosario-Méndez’s interest in expressing herself. See Hennessy v. City of

Melrose, 194 F.3d 237, 248 (1st Cir. 1999) (determining that a City’s “robust interest in implementing

the curriculum without undue interference easily outweighs the [plaintiff’s] interest in [publicly

criticizing the curriculum] at the time and manner that he chose.”).

         Rosario-Méndez first contacted Cheo regarding a purchase order, believing that it illegally

authorized the acquisition of materials for the rehabilitation of a private home. Docket No. 53-2 at

59-60. However, she later learned she was mistaken because the materials were destined to the

rehabilitation of a school, which was previously donated through a valid municipal resolution to a

private individual. Id. Furthermore, the rehabilitation of the school was done in order to prepare the

building for upcoming political primaries. Id. at 70. She also incorrectly assumed that the school was

registered as a private, for profit institution because it had the name of “Colegio Abriendo Surcos.”

Id. at 60-61. Such admissions, inter alia, demonstrate that Rosario-Méndez had no reasonable basis to




          While the Court will not go as far as to rule on whether Rosario-Méndez’s communications—or Cheo’s, for
         13

that matter—amount to false information or defamation, it will highlight the fact that Defendants posed this question in
their Motion for Summary Judgment. Docket No. 53 at 16. For more on defamation, see Gertz v. Robert Welch, Inc., 418 U.S.
323, 339-40 (1974) (noting that the First Amendment protects false ideas but holds no value for false statements of facts).
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 13 of 20
Civil No. 18-1050 (JAG)                                                                                                    Page 13




believe that the purchase order was illicit when she decided to disclose the information to Cheo. Id.

at 62, 71; see id. at 61, 67, 74-77.

         In the second set of disclosures made to Cheo, Rosario-Méndez incorrectly alleged that the

Municipality had processed a purchase order to acquire a replacement tire for a truck owned by a

private individual, a municipal employee. Docket 53-2 at 74. However, when the tire blew, the truck

had been lent to the Municipality to assist in a public works project—specifically, in the

rehabilitation of the private school. See Docket No. 53-2 at 74. Rosario-Méndez also admitted having

no personal knowledge as to whether the Municipality actually paid for the tire. See DSUMF ¶¶ 77-

107. Again, Rosario-Méndez’s deposition testimony shows that she had no reasonable basis to believe

that an illegality was taking place so as to justify her disclosures to Cheo. See Docket 53-2 at 77-80;

DSUMF ¶¶ 77-107.

         These facts underscore the speculative nature of the disclosures and the reckless manner in

which they were made to a reporter, without Rosario-Méndez first verifying the accuracy of her

allegations or reporting the matter to a supervisor. Instead, Rosario-Méndez went on to question her

supervisor, Adorno-Aponte, about the transactions in a way that could jeopardize the efficiency and

integrity of certain municipal services.14 See DSUMF ¶¶ 84-89; Docket No. 53-2 at 62, 71. On this note,

“[t]he First Amendment notwithstanding, a supervisor is entitled to a modicum of respect and

decorum in work-related situations.” Hennessy v. City of Melrose, 194 F.3d 237, 248 (1st Cir. 1999). As a

result, on September 2016—before learning that it was Rosario-Méndez who made the disclosures to



         14 Note the distinction between the type of disclosures and expressions in this case vis-a-vis the statements at
issue in Torres-Rosado v. Rotger-Sabat, 335 F.3d 1 (1st Cir. 2003). In that case, the First Circuit determined that the plaintiff’s
First Amendment interests outweighed Defendants’, particularly because “plaintiff wrote a private memo which she
worded fairly diplomatically; it is difficult to think of a less disruptive manner in which plaintiff might have communicated.”
Id. at 13 (emphasis added). Here, the Court cannot say the same about Rosario-Méndez’s statements and the manner in
which they were offered.
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 14 of 20
Civil No. 18-1050 (JAG)                                                                                           Page 14




Cheo—Adorno-Aponte retained Rosario-Méndez’s order logbook 15 until the Municipality could

ascertain the source of the published leaks. DSUMF ¶ 49. Subsequently, Rosario-Méndez stopped

handling the purchases or requisitions until January 2017. See id. at ¶¶ 46-55. However, at that

moment, Adorno-Aponte merely knew about Cheo’s publications accusing the Municipality of

illegal purchases, not the identity of the source of the leak. Id.

         As mentioned, the balancing of interests requires this Court to consider the manner, time,

and place of the expressions, and “requires full consideration of the government’s interest in the

effective and efficient fulfillment of its responsibilities to the public.” Connick v. Myers, 461 U.S. 138,

151-52 (1983) (citing Ex parte Curtis, 106 U.S. 371, 373 (1882)). Here, the Court finds that Rosario-

Méndez’s speculative disclosures and statements carried a substantial risk of disruption to the

Municipality’s purchase department. See Curran v. Cousins, 509 F.3d 36, 49 (1st Cir. 2007) (determining

that a “substantial risk of disruption to the department” may be apparent from the “text of the speech

and the escalation of [plaintiff’s] speech.”) (citations omitted). Thus, it logically followed that the

Municipality would take appropriate measures—such as retaining the order logbook—to prevent

any future disruption of its services and investigate the leaks as well as the corruption allegations. Id.

(“Significant weight is given to the public employer’s reasonable predictions of disruption, even

when the speech involved is on a matter of public concern.”) (quotation marks and citation omitted).

         The foregoing is particularly true not only because of the content and nature of the

expressions themselves, but because the disclosures were made to a reporter and it was reasonable

to assume that he would publish the information as conveyed to him. In this sense, the disclosures



         15The order logbook is a “book where all orders that have been placed are entered into, to maintain an altogether
record at hand of processed orders in case any municipal office called to inquire information regarding the status of a
requisition”. DSUMF ¶ 18. Rosario-Méndez admitted that the logbook was not the basis of her functions. Id. at ¶ 52. After
the logbook was retrieved, none of her office equipment or office space was taken away. Id. at ¶ 56.
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 15 of 20
Civil No. 18-1050 (JAG)                                                                                               Page 15




risked causing—and indeed caused—“a detrimental impact on close working relationships for

which personal loyalty and confidence are necessary, [] impede[d] the performance of the speaker’s

duties [and] interfere[d] with the regular operation of the enterprise.” Ranking, 483 U.S. at 388

(citation omitted). Moreover, the record shows that the actions taken by Adorno-Aponte after

noticing Cheo’s publications—that is, to retain the order logbook, and temporarily halting Rosario-

Méndez’s handling of purchases—were objectively reasonable.

         As such, and in light of Pickering and its progeny, the Court reiterates that speculative remarks

done with no reasonable basis risk disrupting work relations and undermining the operations of an

entire department—particularly when such a department is composed of only two employees.

DSUMF ¶¶ 7-13; see Waters v. Churchill, 511 U.S. 661, 680 (1994) (admonishing that the balance must

take into account the employer’s strong interest in avoiding friction in the workplace). While the

Court sees no reason to doubt Rosario-Méndez’s sense of responsibility and commitment to

denouncing corruption, the record leaves no room to conclude that a reasonable juror would find

that her interest in disclosure outweighed the Municipality’s interest in the efficient administration

of its services. Less so when the Municipality—as an employer—had a legitimate interest in

investigating the disclosures to guarantee transparency, efficiency, the correctness of the

information, and the continuation of public services. DSUMF ¶ 49; see Docket Nos. 53-13 and 54-14.16

    B. Rosario-Méndez Failed to Establish Nexus Between her Statements and the Challenged
       Conduct

         In any case, Rosario-Méndez failed to proffer evidence to show causation between her

statements and Defendants’ conduct. To evaluate whether a causal nexus exists, Plaintiffs must



         16 See also Connick, 461 U.S. at 147 (“So long as employees are speaking as citizens about matters of public concern,
they must face only those speech restrictions that are necessary for their employers to operate efficiently and
effectively.”).
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 16 of 20
Civil No. 18-1050 (JAG)                                                                              Page 16




adduce “proof of a causal connection between the allegedly protected speech and the allegedly

retaliatory response.” Goldstein v. Galvin, 719 F.3d 16, 30 (1st Cir. 2013) (citation omitted). As such,

         It is not enough to show that an official acted with a retaliatory motive and that the
         plaintiff was injured—the motive must cause the injury. Specifically, it must be a
         ‘but-for’ cause, meaning that the adverse action against the plaintiff would not have
         been taken absent the retaliatory motive.

Nieves, 139 S.Ct. at 1722 (citation omitted). Yet, “the mere fact that an adverse action was taken after

an employee exercises First Amendment rights is not enough by itself to establish a prima facie

case.” Acosta–Orozco v. Rodríguez de Rivera, 132 F.3d 97, 101 (1st Cir. 1997).

         The record is devoid of evidence as to whether Adorno-Aponte—or any other superior—

knew about Rosario-Méndez’s disclosures before the challenged employment actions took place. To

the contrary, Rosario-Méndez testified that it was sometime between October and November 2016

when Martha Negrón—the other Purchaser for the Municipality—allegedly told Adorno-Aponte

about Rosario-Méndez’ statements to Cheo. Docket No. 53-2 at 110-13. However, the challenged

employment action against Rosario-Méndez began earlier that year, in September. Id. In fact,

Rosario-Méndez testified that the only reason for her to believe that her duties were stripped as a

result of her communications with Cheo is that a coworker told her that Martha Negrón had told

the Municipality that Rosario-Méndez disclosed the information. Docket 53-2 at 115-16. This hearsay

within hearsay is insufficient to show causation.

         Rosario-Méndez also claims that the Municipality’s failure to renew her contract in October

2017, after Hurricane Maria, was retaliation for her communications with Cheo, even though this

non-renewal occurred one year after her disclosures to Cheo. The record, however, shows that her

contract was renewed several times after her disclosures. DSUMF ¶¶ 4, 164-72. It also shows that

before the disclosures, Rosario-Méndez was repeatedly warned of her attendance issues. Id. at ¶¶ 29-
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 17 of 20
Civil No. 18-1050 (JAG)                                                                              Page 17




40. She even admitted that she would oftentimes fail to timely inform her supervisor of her tardiness

or absence. Id. In fact, Rosario-Méndez and other coworkers were even summoned to the Human

Resources Office and notified by letter about their attendance issues. Id. at ¶¶ 30; 37. Yet, after

Hurricane Maria, she failed to report to work as instructed for approximately three weeks and failed

to sign the attendance sheet as instructed. Id. at ¶¶ 150-51, 154-55, 158-63. These findings further

strengthen the fact that there is no “but-for” causality between her expressions and the non-renewal

of her contract. See Nieves, 139 S.Ct at 1722 (citations omitted).

    C. Rosario-Ramos Again Failed to Establish Causal Nexus

         As to Rosario-Ramos, the statements in his Facebook post supporting a political candidate,

made approximately two months before an election, certainly constituted the type of individual

speech that is of the upmost public importance in our democratic society. See, e.g., Citizens United v. Fed.

Election Comm’n, 558 U.S. 310, 333-35 (2010). Hence, his interest in expressing support for a political

candidate clearly outweighs whatever hindrance such post could cause the Municipality or his

Mayor. This is especially true when nothing in the record sheds light as to how such a post would

disrupt the Municipality’s provision of services.

         Nevertheless, Rosario-Ramos failed to proffer enough evidence to conclude that there exists

causation between his political statement—the Facebook post—and Defendants’ supposed

retaliatory actions. As explained above, supra section II.A, the record does not contain evidence that

Rosario-Ramos’s supervisors were aware of his Facebook post or that any Defendant ordered the

challenged employment actions. Furthermore, as also stated above, supra section II.A, Rosario-Ramos

had been involved in a workplace altercation with a supervisor before the challenged actions took

place. This event alone would provide a legitimate explanation for the employer’s conduct. Supra
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 18 of 20
Civil No. 18-1050 (JAG)                                                                            Page 18




section II.A. Thus, no reasonable juror could conclude that the post was the motivating factor or the

“but-for” cause for the conduct taken against him. See Nieves, 139 S.Ct at 1722 (citations omitted).

    D. Torrens-Osorio did not Make any Protected Expressions

         Finally, as to Torrens-Osorio—the truck driver who claims First Amendment retaliation due

to his wife’s communications with Cheo—, his allegations do not support a cause of action under the

First Amendment because nothing in the record shows that he made any statements himself on

matters of public concern. Hence, he automatically fails to meet the first prong of the retaliation test:

that plaintiff engaged in a constitutionally protected activity related to a form of public concern

speech. Davignon v. Hodgson, 524 F.3d 91, 100 (1st Cir. 2008) (citing Ranking, 483 U.S. at 384) (“As a

threshold matter, we must determine whether the employee spoke as a citizen on a matter of public

concern.”). Only by satisfying this prong could the Court proceed to consider prongs two and three.

         As such, Plaintiffs failed to show (1) that a prima facie case of First Amendment violations has

been established as to any Defendant, or (2) that each individual Defendants’ conduct constitutes a

deprivation of Plaintiffs’ rights. From the facts and evidence presented, no reasonable juror could

reasonably infer otherwise. The Court thus must DISMISS ALL FIRST AMENDMENT CLAIMS

WITH PREJUDICE.

         IV.       Qualified Immunity and Municipal Liability

         Assuming arguendo that Plaintiffs could have successfully established a prima facie case of First

Amendment discrimination or retaliation, Defendants—in their individual capacity—would still be

entitled to qualified immunity. “[T]he doctrine of qualified immunity protects government officials

from liability for civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.” Guillemard-Ginorio v.

Contera-Gomez, 585 F.3d 508, 526 (1st Cir. 2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 19 of 20
Civil No. 18-1050 (JAG)                                                                               Page 19




To bypass such immunity, Plaintiffs had to “point to controlling authority or a body of persuasive

authority, existing at the time of the incident, that can be said to have provided the defendant with

‘fair warning’” of the illegality of their actions or inactions. Decotiis v. Whittemore, 635 F.3d 22, 37 (1st

Cir. 2011) (citing Wilson v. Layne, 526 U.S. 603, 617 (1999)). They did not do so. Moreover, from the

record presented, as well as the set of facts discussed, it is “far from clear if Defendants’ actions were

sufficiently oppressive to chill the speech of a reasonable hardy individual,” or if Defendants had “fair

warning” that their particular conduct was unconstitutional. Barton v. Clancy, 632 F.3d 9, 30 (1st Cir.

2011). The Court cannot simply assume that each Defendant knew or should have known that their

actions constituted a constitutional violation, especially since Plaintiffs have failed to show they did

in fact suffer a constitutional deprivation of rights.

         On the other hand, in Monell v. Dep’t of Soc. Servs. of City of N.Y., the Supreme Court held that

municipalities could be held liable for violations of § 1983, but not on the basis of respondeat superior.

436 U.S. 658, 691 (1978). Rather, municipal liability must be based on the enforcement of an “official

policy” that serves as the “moving force of the constitutional violation.” Id. at 694-95; Haley v. City of

Bos., 657 F.3d 39, 51 (1st Cir. 2011) (“[A] plaintiff who brings a section 1983 action against a

municipality bears the burden of showing that, through its deliberate conduct, the municipality was

the moving force behind the injury alleged.”) (quotation marks and citation omitted). Therefore,

“municipal liability under § 1983 attaches where—and only where—a deliberate choice to follow a

course of action is made from among various alternatives by the official or officials responsible for

establishing final policy with respect to the subject matter in question.” Pembaur v. City of Cincinnati,

475 U.S. 469, 483 (1986) (citation omitted). Here, the record is devoid of evidence that the Mayor

was personally involved in the decision-making behind the challenged employment actions, that he

either sanctioned or ordered other officials to carry out the challenged conduct, or that such actions
          Case 3:18-cv-01050-JAG Document 74 Filed 03/11/21 Page 20 of 20
Civil No. 18-1050 (JAG)                                                                                           Page 20




were part of a customary practice commonly accepted by him. Plaintiffs instead relied on hearsay

evidence about isolated remarks from co-workers, to allege that the Mayor knew about or was

behind the challenged conduct.17 Thus, the Court cannot conclude that the Municipality is liable.

         V.        State Law Tort Claims

         Plaintiffs’ remaining claims are grounded on Puerto Rico law. Generally, district courts

should decline to exercise supplemental jurisdiction over a plaintiff’s state law claims when all

federal claims are dismissed. Camelio v. Am. Fed., 137 F.3d 666, 672 (1st Cir. 1998) (“the balance of

competing factors ordinarily will weigh strongly in favor of declining jurisdiction over state law

claims where the foundational federal claims have been dismissed at an early stage in the litigation.”).

Because the Court dismisses Plaintiff’s federal claims, the Court declines to exercise supplemental

jurisdiction and DISMISSES WITHOUT PREJUDICE any claims made under Puerto Rico law.

                                                  CONCLUSION

         This Court hereby GRANTS Defendants’ Motion for Summary Judgment. Docket No. 53.

Accordingly, Plaintiffs’ federal claims for discrimination and retaliation are DISMISSED WITH

PREJUDICE, and the claims pursuant to Puerto Rico law are hereby DISMISSED WITHOUT

PREJUDICE. Judgment shall be entered accordingly.

         IT IS SO ORDERED.
         In San Juan, Puerto Rico, March 11, 2021.
                                                               S/ JAY A. GARCIA-GREGORY
                                                               JAY A. GARCIA-GREGORY
                                                               SENIOR U.S. DISTRICT JUDGE



         17For example, Plaintiffs themselves testified that they were told certain actions were carried out “by order of
the Mayor,” or by “instructions of the mayor.” See DSUMF ¶¶ 32, 173-76; Docket No. 53-2 at 67. These few self-serving
remarks do not compel the Court to change today’s decision. Likewise, there are facts and testimony suggesting the
Mayor (1) was either unaware of the alleged retaliatory conduct or (2) did not typically interact with Plaintiffs, and (3)
gave no direct instructions regarding how to proceed with Plaintiffs. See, e.g., DSUMF ¶¶ 92-93, 173-76, 195-96, 224, 326-
29, 332, 338, 339.
